Title: To Benjamin Franklin from James Pemberton, 12 October 1780
From: Pemberton, James
To: Franklin, Benjamin


Esteemed friend
Philadelpa. Octr. 12th: 1780
Encouraged by thy kindness in forwarding to our mutual friend Dr: Fothergill in London the letter which I took the liberty to transmit to thy care about a year since, I make use of the same freedom to request again the like favour of sending the Inclosed to him by the first speedy & safe conveyance;— I had made up & sealed it with an intention of conveying it via’ Statia & Holland, not knowing of this oppo: or should not have sealed it, that thou might have been satisfied the Contents do not relate to any political matters injurious or justly exceptionable.
I heartily wish to see the[e] safely returned among thy Country-men, & friends here with the desireable Olive Branch, that thou might be enabled to cultivate peace & establish it on so firm a bottom, as that all parties may be reconciled and unite in securing to each other domestic harmony & Concord.
Considering the extremities of distress to which war necessarily subjects a people, we enjoy in this City more plenty and quietude than the gloomy prospect gave us reason to apprehend, our markets are well supplied with provisions, our last harvest has been favourable, many people are taught frugality by necessity, but many others are abandoned to extravagance and dissipation, at the public expence, imitating the vices & follies of G B to great excess, which produce animosities & party divisions to the manifest injury of the whole, and the ruin of individuals;— Thy Old Opposer our former C Justice is lately deceased, having had the mortification to see his power and influence long before depart from him, many others of thy Acquaintance are also no more; So passeth away as a Shadow this world’s Glory— I am Thy respectfull friend
Jams. Pemberton
[B] Franklin Esqr
 
Addressed: To Dr: Benjamin Franklin / at Passey / near / Paris / per Cap: Bell
